DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 12/20/2021; RCE, filed 12/20/2021.
Claims 1-20 are pending. Claims 17-20 are withdrawn as being directed to a non-elected invention. Claims 1 and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Gireesha et al. (“Gireesha”), U.S. Pub. No. 2018/0365325 A1, published December 2018, in view of Simard et al. (“Simard”), U.S. Pub. No. 2007/0192687 A1, published August 2007, and further in view of Masson et al. (“Masson”), U.S. Pub. No. 2017/0220544 A1, published August 2017.
Regarding independent claim 1, Gireesha teaches a system for classifying content of an electronic file, the system comprising: an electronic processor configured to determine a content type associated with a portion of content included in the electronic file using a classification model developed using machine learning, because Gireesha teaches a notification mechanism to inform an author via a user interface that suggested content is available for a document that the author is editing (par. 0014).  Gireesha teaches the author-assistance tool uses a machine learning based procedure to build the list of document types for which a content suggestion should be made and configure the research classifier accordingly (par. 0033; Fig. 5). Gireesha teaches a user interaction log including past author interaction data with suggested content and template data of the document is retrieved as the training set for the machine learning based procedure (par. 0033).
Gireesha does not expressly teach wherein the content type is determined based on at least one additional portion of content included in the electronic file; however, Masson teaches an automated template generation system which applies structural, statistical and linguistic 
Gireesha suggests determine a suggested modification for the portion of content based on the determined content type, wherein the suggested modification is a modification to a format property of the portion of content, because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014). Gireesha teaches the suggested content and topics can be constantly and dynamically updated as the author writes more content (par. 0020).  Gireesha does not expressly teach wherein the suggested modification is a modification to a format property of the portion of content, wherein the modification to the format property of the portion of content matches another format property of another additional portion of content included in the electronic file; however, Masson teaches an automated template generation system which applies structural, statistical and linguistic techniques to discern types of content and relationships between content and the structure of the documents, and identify subsets of composition elements in documents including formatting (par. 0033). Masson teaches identifying matching composition elements including layout and formatting styles, and when the system recognizes a set of matching composition elements across a plurality of documents, one or more document templates are generated based on the recognized composition element set (par. 0037-0038). Masson teaches identifying trends in the user modifying content formatting or document level formatting to generate the templates (par. 0042; 0049). While Masson teaches identifying matching elements in a plurality of documents rather than in one file as claimed, Masson teaches that while examples may be described, modifications, adaptations and other implementations are possible (par. 0021), which 
Gireesha teaches provide a notification of the suggested modification to a user for acceptance of the suggested modification, because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014), and that a user interface widget such as a display button at the bottom of a document processor, may be configured to notify the author that suggested content is ready for review such as changing display color or pattern (par. 0014).
Gireesha does not expressly teach and in response to the user accepting the suggested modification, modifying the format property of the portion of content in accordance with the suggested modification; however, Simard teaches that the system can query the user with respect to a particular import preference such as how to insert information, either by text with tabs, a table, or a bitmap (par. 0066) and teaches using machine learning to automate determining the particular target format or formats related to a portion of a document via an automatic classifier system and process (par. 0065-0067, especially par. 0067).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, and the techniques of applying structural, statistical and linguistic techniques to discern types of content and relationships between content and the structure of documents taught by Masson, since both Gireesha and Simard used machine learning to determine suggested modifications to documents, KSR. Further, while Masson teaches identifying matching elements in a plurality of documents rather than in one file as claimed, Masson teaches that while examples may be described, modifications, adaptations and other implementations are possible (par. 0021), which would enable the same techniques of scanning and indexing contents and formatting properties across documents and then analyzing the index to identify matching sets of composition elements across documents (par. 0035) to be performed within one file, and would support modifying the index matching techniques to combine Masson with the above techniques of Gireesha and Simard, in order to achieve predictable results.

Regarding dependent claim 2, Gireesha teaches the system of claim 1, wherein the electronic processor is configured to generate the classification model using machine learning using a training set, the training set including a plurality of electronic files, wherein one or more portions of content included in each of the plurality of electronic files is associated with one of a plurality of content types; because Gireesha teaches a notification mechanism to inform an author via a user interface that suggested content is available for a document that the author is editing (par. 0014).  Gireesha teaches the author-assistance tool uses a machine learning based procedure to build the list of document types for which a content suggestion should be made and configure the research classifier accordingly (par. 0033; Fig. 5). Gireesha teaches a user interaction log including past author interaction data with suggested content and template data of the document is retrieved as the training set for the machine learning based procedure (par. 0033).

Regarding dependent claim 3, Gireesha teaches the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content by analyzing text included in the portion of content; because Gireesha teaches a notification mechanism to inform an author via a user interface that suggested content is available for a document that the author is editing (par. 0014).  Gireesha teaches the author-assistance tool uses a machine learning based procedure to build the list of document types for which a content suggestion should be made and configure the research classifier accordingly (par. 0033; Fig. 5). Gireesha teaches a user interaction log including past author interaction data with suggested content and template data of the document is retrieved as the training set for the machine learning based procedure (par. 0033).

Regarding dependent claim 4, Gireesha teaches the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content by analyzing text included in another portion of content included the electronic file; because Gireesha teaches a notification mechanism to inform an author via a user interface that suggested content is available for a document that the author is editing (par. 0014).  Gireesha teaches the author-assistance tool uses a machine learning based procedure to build the list of document types for which a content suggestion should be made and configure the research classifier accordingly (par. 0033; Fig. 5). Gireesha teaches a user interaction log including past author interaction data with suggested content and template data of the document is retrieved as the training set for the machine learning based procedure (par. 0033). Further, Simard also teaches inferring the structure from the text and imported content and structure (par. 0064-0065).
KSR.

Regarding dependent claim 5, Gireesha does not disclose the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content by analyzing at least one selected from a group consisting of a predetermined number of other portions of content included in the electronic file before the portion of content and a predetermined number of other portions of content included in the electronic file after the portion of content; however, Simard teaches using text flow, margins, column spacing, etc., which could be converted from a document of different format (par. 0063) and teaches using a classifier employing a probabilistic or statistical based analysis to infer an action that a user desires to be automatically performed (par. 0068).  Simard teaches determining according to a predetermined criteria which target formats to employ, which content and structure to convert (par. 0070) and therefore would enable determining the content type as claimed.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, since both used machine KSR.

Regarding dependent claim 6, Gireesha does not disclose the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content by analyzing formatting of the portion of content; however, Simard teaches using text flow, margins, column spacing, etc., which could be converted from a document of different format (par. 0063) and teaches using a classifier employing a probabilistic or statistical based analysis to infer an action that a user desires to be automatically performed (par. 0068).  Simard teaches determining according to a predetermined criteria which target formats to employ, which content and structure to convert (par. 0070) and therefore would enable determining the content type as claimed.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, since both used machine KSR.

Regarding dependent claim 7, Gireesha teaches the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content while the user adds the portion of content to the electronic file; because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014). Gireesha teaches the suggested content and topics can be constantly and dynamically updated as the author writes more content (par. 0020).  

Regarding dependent claim 8, Gireesha teaches the system of claim 1, wherein the electronic processor is configured to update the classification model based on whether the user accepts or rejects the suggested modification; since Gireesha teaches the user interaction log includes a number of user interaction entries, each of which includes data fields such as, but not limited to a user ID, a document ID, a timestamp, a suggested content ID, a suggested content description, a user election (accept or decline), and/or the like (par. 0033), and teaches using the user interaction as the machine learning training set (par. 0033).

Regarding dependent claim 9, Gireesha does not expressly disclose the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content based on formatting of one or more portions of content included in the electronic file before or after the portion of content; however, Simard teaches that the system can 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, since both used machine learning to determine suggested modifications to documents, and it would have been obvious to have combined the disclosed methods in a machine learning system, using the techniques disclosed in the references themselves, in order to achieve predictable results. KSR.

Regarding dependent claim 10, Gireesha does not expressly disclose the system of claim 1, wherein the electronic processor is configured to determine the content type associated with the portion of content based on a user-assigned content type associated with another portion of content included in the electronic file; however, Simard teaches that the system can query the user with respect to a particular import preference such as how to insert information, either by text with tabs, a table, or a bitmap (par. 0066) and teaches using machine learning to automate determining the particular target format or formats related to a portion of a document via an automatic classifier system and process (par. 0065-0067, especially par. 0067).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format KSR.

Regarding dependent claim 11, Gireesha does not disclose the system of claim 1, wherein the electronic processor is configured to select the classification model from a plurality of classification models based on a property of the electronic file; however, Simard teaches that the heuristic component can detect/analyze the type of data being provided in an original format and the type of data required for the target format, and the heuristic component can determine an algorithm to appropriately import and/or transform the data into the target format (par. 0052).  Simard further teaches employing different classifiers (par. 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, since both used machine learning to determine suggested modifications to documents, and it would have been obvious to have combined the disclosed methods in a machine learning system, using the techniques disclosed in the references themselves, in order to achieve predictable results. KSR.

Regarding dependent claim 12, Gireesha teaches the system of claim 1, wherein the electronic processor is configured to provide the notification of the suggested modification by displaying an indicator within a body portion of the electronic file, wherein the indicator is visually associated with the portion of content; because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014), and that a user interface widget such as a display button at the bottom of a document processor, may be configured to notify the author that suggested content is ready for review such as changing display color or pattern (par. 0014).

Regarding independent claim 15,  Gireesha teaches a method for classifying content of an electronic file, the method comprising: receiving, with an electronic processor, a training set, the training set including a plurality of electronic files, wherein one or more portions of content included in each of the plurality of electronic files is associated with one of a plurality of content types; generating, with the electronic processor, a classification model using machine learning and the training set; because Gireesha teaches a notification mechanism to inform an author via a user interface that suggested content is available for a document that the author is editing (par. 0014).  Gireesha teaches the author-assistance tool uses a machine learning based procedure to build the list of document types for which a content suggestion should be made and configure the research classifier accordingly (par. 0033; Fig. 5). Gireesha teaches a user interaction log including past author interaction data with suggested content and template data of the document is retrieved as the training set for the machine learning based procedure (par. 0033).
Gireesha teaches receiving, with the electronic processor, a new electronic file; because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014). Gireesha teaches the suggested content and topics can be constantly and dynamically updated as the author writes more content (par. 0020).  
determining, with the electronic processor, a content type for a portion of content included in the new electronic file using the classification model; however, Simard teaches a heuristic and/or machine learning component can be employed to facilitate evaluation of the document content and/or structure (par. 0046) and determine an algorithm to appropriately import and/or transform the data into the target format (par. 0052-0053).
Gireesha does not expressly teach wherein the content type is determined based on at least one additional portion of content included in the electronic file; however, Masson teaches an automated template generation system which applies structural, statistical and linguistic techniques to discern types of content and relationships between content and the structure of the documents, and identify subsets of composition elements in documents including formatting to match and prioritize subsets of identified composition elements (par. 0033-0034).
Gireesha suggests determining, with the electronic processor, a suggested modification for the portion of content based on the content type; wherein the suggested modification is a modification to a format property of the portion of content, because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014). Gireesha teaches the suggested content and topics can be constantly and dynamically updated as the author writes more content (par. 0020).  Gireesha does not expressly teach wherein the suggested modification is a modification to a format property of the portion of content, wherein the modification to the format property of the portion of content matches another format property of another additional portion of content included in the electronic file; however, Masson teaches an automated template generation system which applies structural, statistical and linguistic techniques to discern types of content and relationships between content 
Gireesha teaches providing, with the electronic processor, a notification of the suggested modification to a user for acceptance of the suggested modification; because Gireesha teaches search results may be provided to the author as suggested content to assist the writing experience of the author (par. 0014), and that a user interface widget such as a display button at the bottom of a document processor, may be configured to notify the author that suggested content is ready for review such as changing display color or pattern (par. 0014).
Gireesha does not expressly teach in response to the user accepting the suggested modification, modifying the portion of content in accordance with the suggested modification; however, Simard teaches that the system can query the user with respect to a particular import preference such as how to insert information, either by text with tabs, a table, or a bitmap (par. 0066) and teaches using machine learning to automate determining the particular target format or 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, and the techniques of applying structural, statistical and linguistic techniques to discern types of content and relationships between content and the structure of documents taught by Masson, since both Gireesha and Simard used machine learning to determine suggested modifications to documents, it would have been obvious to have combined the disclosed methods in a machine learning system, using the techniques disclosed in the references themselves, in order to achieve predictable results. KSR. Further, while Masson teaches identifying matching elements in a plurality of documents rather than in one file as claimed, Masson teaches that while examples may be described, modifications, adaptations and other implementations are possible (par. 0021), which would enable the same techniques of scanning and indexing contents and formatting properties across documents and then analyzing the index to identify matching sets of composition elements across documents (par. 0035) to be performed within one file, and would support modifying the index matching techniques to combine Masson with the above techniques of Gireesha and Simard, in order to achieve predictable results.

Regarding dependent claim 16, Gireesha does not disclose the method of claim 15, further comprising: receiving a user input indicating a file type of the electronic file, and wherein determining the content type for the portion of content included in the new electronic file includes determining the content type using the classification model and the file type; however, Simard teaches an inquiry component that queries a user with respect to a particular import preference (par. 0066), for example the query can be employed when issues are ambiguous or when errors are encountered (par. 0066).  Simard teaches the classifiers can be used to automatically learn and perform according to a predetermined criteria which target formats to employ, and which content and/or structure to convert (par. 0070), therefore while Simard does not expressly teach a user input of a file type, Simard teaches classification and input methods which would enable the limitations of claim 16.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of suggesting and notifying a user of content for a document taught by Gireesha, with the methods of determining the format for a portion of a document and querying the user taught by Simard, since both used machine learning to determine suggested modifications to documents, and it would have been obvious to have combined the disclosed methods in a machine learning system, using the techniques disclosed in the references themselves, in order to achieve predictable results. KSR.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gireesha in view of Simard and further in view of Masson, as applied to claims 1 and 12 above, and further in view of Vagell et al. (“Vagell”), U.S. Pub. No. 2015/0113390 A1, published April 2015.
Regarding dependent claim 13, Gireesha in view of Simard in view of Masson does not disclose the system of claim 12, wherein the electronic processor is further configured to, in response to receiving a user interaction with the indicator, provide a visual preview of the portion of content with the suggested modification and a prompt to accept or reject the suggested modification; however, Vagell teaches a preview of suggested edits before and after the changes are made, including previewing format changes, where the user may accept or reject the modification (par. 0063-0064; Figs. 10-12).
Gireesha, Simard, Masson and Vagell were all directed to displaying and modifying documents.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the previewing display interface taught by Vagell with the document display and modification methods taught by Gireesha, Simard, and Masson, since all three taught displaying content in an editor interface, and it would have been obvious to combine the disclosed elements according to known methods of implementing user interfaces, in order to achieve predictable results. KSR. 

Regarding dependent claim 14, Gireesha in view of Simard in view of Masson does not disclose the system of claim 1, wherein the electronic processor is configured to provide the notification of the suggested modification by displaying the suggested modification in a panel separate from a body portion of the electronic file, wherein the suggested modification displayed in the panel provides a visual preview of the portion of content with the suggested modification applied; however, Vagell teaches a preview of suggested edits before and after the changes are made, including previewing format changes, where the user may accept or reject the modification (par. 0063-0064; Figs. 10-12). Vagell teaches a display box to allow the editor to selectively view a subset of all the suggested edits related to the document in a markup view of the document (par. 0065-0066; Fig. 12 item 654; see also Fig. 9, item 924; pars. 0060-0061).
KSR. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Masson publication is being relied upon to teach the newly claimed limitation of independent claims 1 and 15, … wherein the content type is determined based on at least one additional portion of content included in the electronic file;… and … wherein the suggested modification is a modification to a format property of the portion of content, wherein the modification to the format property of the portion of content matches another format property of another additional portion of content included in the electronic file…
For these reasons, and the reasons of record, it is believed that the rejections of claims 1-16 should be maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/            Primary Examiner, Art Unit 2144